Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 1 of 18




   1                     UNITED STATES BANKRUPTCY COURT

   2            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES

   3                                  --oOo--

   4   In Re:                        )        Case No. 1:20-bk-10256-DS
                                     )
   5   NAI CAPITAL, INC.,            )        Chapter 11
                                     )        Los Angeles, California
   6                                 )
       Debtor,                       )        Wednesday, 9:00 A.M.
   7                                 )        May 20, 2020
       ------------------------------X
   8   NAI CAPITAL, INC.,            )
                                     )
   9                   Plaintiff,    )
                                     )
  10                   v.            )        Adv. No. 1:20-ap-01051-DS
                                     )
  11   CARRANZA, in her capacity as )
       administrator for the U.S.    )
  12   Small Business                )
       Administration,               )
  13                                 )
                       Defendant.    )
  14   ------------------------------)
  15                                          HEARING RE: [3] NAI
                                              CAPITAL, INC., A MOTION
  16                                          FOR TEMPORARY RESTRAINING
                                              ORDER AND ORDER TO SHOW
  17                                          CAUSE WHY A PRELIMINARY
                                              INJUNCTION SHOULD NOT
  18                                          ISSUE
  19                                          STATUS HEARING RE: [1]
                                              CHAPTER 11 VOLUNTARY
  20                                          PETITION NON-INDIVIDUAL,
                                              INC.
  21

  22                 TRANSCRIPT OF TELEPHONIC PROCEEDINGS
                   BEFORE THE HONORABLE DEBORAH J. SALTZMAN
  23                    UNITED STATES BANKRUPTCY JUDGE

  24
       Proceedings produced by electronic sound recording;
  25   transcript produced by transcription service.
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 2 of 18




   1   APPEARANCES:

   2   For the Movant:               BETH ANN R. YOUNG, ESQ.
                                     RON BENDER, ESQ.
   3                                 RICHARD P. STEELMAN, JR., ESQ.
                                     Levene Neale Bender Yoo &
   4                                   Brill, LLP
                                     10250 Constellation Boulevard
   5                                 Suite #1700
                                     Los Angeles, California 90067
   6
       For the Small Business        MARC STACKS, ESQ.
   7   Administration:               ELAN S. LEVEY, ESQ.
                                     RICHARD PARK, ESQ.
   8                                 Federal Building
                                     Suite #7516
   9                                 300 North Los Angeles Street
                                     Los Angeles, California 90012
  10
       Court Recorder:               Dawnette Francis
  11                                 U.S. Bankruptcy Court
                                     Central District of California
  12                                 Edward R. Roybal Federal Building
                                       and Courthouse
  13                                 255 East Temple Street, Room #940
                                     Los Angeles, California 90012
  14                                 (855) 460-9641
  15   Court Transcriptionist:       Ruth Ann Hager, C.E.T.**D-641
                                     Ben Hyatt Certified Deposition
  16                                   Reporters
                                     17835 Ventura Boulevard, Suite 310
  17                                 Encino, California 91316
  18
  19

  20

  21

  22

  23

  24

  25
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49    Desc:
                         Exhibit 7 Page 3 of 18

       Page                                                                     3

   1          LOS ANGELES, CALIFORNIA, WEDNESDAY, MAY 20, 2020

   2                                 9:10 A.M.

   3                                  --oOo--

   4                THE CLERK:    Please come to order.     This court is

   5   now in session, the Honorable Deborah J. Saltzman

   6   presiding.

   7                THE COURT:    Thank you.    Good morning.    This is

   8   our continued hearing regarding the NAI case for temporary
   9   restraining order.      The adversary proceeding is NAI
  10   Capital, Inc. v. Carranza.
  11                Let’s begin briefly with appearances for counsel
  12   who argued yesterday on the motions, then I’m giving your
  13   participants and get your ruling.
  14                MS. YOUNG:    Good morning, Your Honor.      Beth
  15   Young, Richard Steelman, and Ron Bender on behalf of the
  16   debtor NAI.
  17                THE COURT:    Good morning.
  18                MS. YOUNG:    Good morning.
  19                THE COURT:    And Mr. Stacks?

  20                MR. STACKS:    Good morning, Your Honor.      Marc

  21   Stacks on behalf of the Government with Elan Levey and

  22   Richard Park as well.

  23                THE COURT:    Good morning.

  24                MR. STACKS:    Good morning.

  25                THE COURT:    Okay.   So I am going to review --
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 4 of 18

       Page                                                                    4

   1               COMPUTER VOICE:     You are muted.     You can mute or

   2   unmute yourself by --

   3               THE COURT:    (Inaudible -- computer voice

   4   overrides the Court.)

   5               COMPUTER VOICE:     -- pressing star 6.

   6               THE COURT:    -- plus debtor recording and I

   7   apologize for what I’m sure are going to be a lot of ums

   8   (phonetic) and pauses here.       I’m working from a bunch of
   9   notes from our conversation yesterday, as well as from
  10   reading the papers, and I want to make sure that I’m clear
  11   about the ruling today.
  12               Preliminarily, again, this is the adversary
  13   proceeding that was filed by the debtor against Jovita
  14   Carranza as administrator of the Small Business
  15   Administration alleging that the SBA in administering the
  16   PPP, part of the CARES Act enacted by Congress in response
  17   to the COVID-19 pandemic essentially is unlawful for two
  18   reasons:    first, it violates Section 525(a) of the
  19   Bankruptcy Code by discriminating impermissibly against

  20   debtors and excluding them as recipients; and secondly, it

  21   violates the Administrative Procedures Act, the APA, by

  22   excluding debtors from the PPP in that this exclusion is

  23   arbitrary and capricious.       And the debtor asked this Court

  24   for a temporary restraining order essentially striking the

  25   bankruptcy question from the PPP application and allowing
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 5 of 18

       Page                                                                    5

   1   the debtor to submit their application without this

   2   question, without the bankruptcy debtor restriction so that

   3   they can be considered for the funding.

   4                Let me get to the end and then walk through how I

   5   got there.    The Court is not able to grant the requested

   6   relief here.     I’m not able to issue the temporary

   7   restraining order and I want to walk through the reasoning

   8   for this ruling.     And I need to say at the very beginning
   9   that in over ten years of doing this job I think this is
  10   the hardest decision I’ve made and it’s not necessarily
  11   because the facts are difficult to analyze here.           I don’t
  12   think there were any disputes as to the facts.
  13                And it’s not because the law is particularly
  14   complicated, although it’s certainly not simple.           It’s
  15   because I feel very strongly that Chapter 11 and bankruptcy
  16   in general should be an opportunity for a debtor to address
  17   its financial challenges.       And in this environment where we
  18   have the CARES Act as an attempt to allow not just --
  19   obviously not debtors to be the only parties to address

  20   their financial challenges, but to allow everyone an

  21   opportunity to address these unique challenges.           It seemed

  22   to me to be a very sad result that I have to arrive at

  23   today, but I need to walk through why I get to that result.

  24                First of all, we have the standard

  25   (indiscernible) preliminary injunction or temporary
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 6 of 18

       Page                                                                    6

   1   restraining order and it’s up to the moving party to

   2   establish that they’re likely to succeed on the merits,

   3   that they are likely to suffer irreparable harm in the

   4   absence of the relief, that the balance of harms

   5   to (indiscernible) and that the injunction is in the public

   6   interest.

   7                The Ninth Circuit has what is referred to in the

   8   case law as a sliding scale approach to preliminary
   9   injunction and this is from the Cattrell case.           And the
  10   idea here is that the elements don’t necessarily all get
  11   weighed equally, that a stronger showing of one element can
  12   offset a weaker showing of another.         For example, stronger
  13   showing of irreparable harm to the movant might offset a
  14   lesser showing of likelihood of success on the merits.             So
  15   it’s important to keep those factors in mind when analyzing
  16   this and I will walk through all four of these factors.
  17                First let’s talk about likelihood of success on
  18   the merits and here we have the two substantive claims.
  19   First 525.    I want to look at the language specifically of

  20   Section 525(a).     It states:

  21                “A governmental unit may not deny, revoke,

  22          suspend or refute showing a license, permit, charter,

  23          franchise or other similar grant to conditions such a

  24          grant to, discriminate with respect to such a grant

  25          against deny employment to terminate the employment of
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 7 of 18

       Page                                                                    7

   1          or discriminate with respect to employment against a

   2          person that is or has been a debtor under this title,”

   3          and so forth.

   4                The question that this Court wrestles with, as

   5   well as some of the other courts that have had this issue

   6   in front of them have wrestled with, is whether the PPP is

   7   a grant within the meaning of Section 525(a) or whether it

   8   is a loan.    And I believe that the debtor has not
   9   established adequately that it would be likely to succeed
  10   in establishing that the PPP is a loan -- I’m sorry -- is a
  11   grant.   It appears to be more of a loan.
  12                The CARES Act calls it a loan.       It’s a loan that
  13   is forgivable and I think intended and hoped to be
  14   forgivable if the borrower complies with certain terms and
  15   requirements, but that doesn’t mean that it is not a loan.
  16   Initially there is a note.       There is an obligation to pay.
  17   And while Congress did relieve compliance with certain
  18   provisions of the SBA Act with respect to lending standards
  19   and requirements, it did leave in place the rest, which

  20   again suggests to me that this is a loan, particularly the

  21   soundness requirement that loans made are guaranteed under

  22   Section 7A via sound value or so secured as to reasonably

  23   assure repayment.

  24                Section 525(a) doesn’t refer to loans as I read,

  25   and I have to conclude that it didn’t intend to include
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 8 of 18

       Page                                                                    8

   1   loans, especially since later in Section 525 and 525(c)

   2   does refer to loans and grants.

   3               I also don’t think that 525(a) really applies to

   4   any economic grant in any event.        The qualifying language

   5   in Section 525(a) is important and that’s why I read it, a

   6   “license, permit, franchise or other similar grant.”             And

   7   it seems to me that even if you were to call PPP funds a

   8   grant and not a loan, an economic grant isn’t the sort of
   9   license, permit, franchise or other similar grant that is
  10   intended to be covered in 525(a).        That section and case
  11   law interpreting that section deals with Government-related
  12   authority to do things kind of in the marketplace,
  13   something like a driver’s license or bar casting (phonetic)
  14   license or something like that.
  15               And while the cases cited were in the Ninth
  16   Circuit, the SBA did point to other circuit court decisions
  17   holding that 525(a) has not implicated (phonetic) it when
  18   the Government can issue the loan on whether the party
  19   receiving that loan is in bankruptcy because the loan isn’t

  20   a grant within the meaning of Section 525(a).

  21               Now, as to Section 525(a) I don’t think that the

  22   movant has met its burden of establishing likelihood of

  23   success on the merits because the PPP is a loan and not a

  24   grant and if it were a grant, I don’t think that it is

  25   within the meaning of grant as Section 525(a) defines that
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 9 of 18

       Page                                                                    9

   1   term.

   2               Next we get to (indiscernible) and Section

   3   706(2)(a) of the Administrative Procedure Act provides --

   4   requires that an agency action is upheld unless it is

   5   arbitrary, capricious, an abuse of discretion or otherwise

   6   not in accordance with law.       And of course, we’re familiar

   7   with the body of case law beginning with Chevron and then

   8   developing from there that a rule is arbitrary and
   9   capricious, that the agency has relied on factors which
  10   Congress has not intended it to consider, entirely failed
  11   to consider an important aspect of the program, operate an
  12   explanation for its decision that runs counter to the
  13   evidence before the agency or it’s so implausible that it
  14   could not be ascribed to a difference in view or the
  15   product of agency expertise.       And this is the Ninth Circuit
  16   decision, Providence (indiscernible) Medical Center v.
  17   Cedilia (phonetic) and it is citing the Supreme Court’s
  18   decision.
  19               Here Congress did specifically chose to exclude

  20   certain requirements of the SBA’s Section 7A of money

  21   requirements when casting secured debt and creating PPP.

  22   But it wasn’t placed (indiscernible) and it authorized the

  23   administrator of the SBA (indiscernible) to carry out the

  24   PPP and under her authority the administrator has issued a

  25   number of rules, including the most recent one which we
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 10 of 18

       Page                                                                    10

   1   discussed at some length yesterday (indiscernible --

   2   garbled) interim (indiscernible) requirements to achieving

   3   PPP loans.    And that court -- that court interim rule --

   4   can everyone hear me?

   5                (No response.)

   6                MS. YOUNG:   Your Honor, it’s not coming through

   7   clearly.    It’s a little garbled.

   8                THE CLERK:   Your Honor, I’m trying to reset the
   9   speaker.    Is that working?
  10                THE COURT:   Yes.
  11                MS. YOUNG:   Yes, Your Honor.
  12                THE CLERK:   Okay.
  13                MS. YOUNG:   Thank you.
  14                THE COURT:   I am not sure where you started
  15   losing me.    I talked about the administrator of the SBA
  16   issuing the fourth interim final rule.         Is that where it
  17   started to become difficult to hear?         Okay.
  18                MS. YOUNG:   Just right before it.
  19                THE COURT:   Right before that.      All right.     So

  20   let me jump back, and I apologize for repeating myself.

  21   Congress did exclude certain requirements of the SBA’s

  22   lending requirements, Section 7A, but it did leave in place

  23   the rest of the program and it authorized the administrator

  24   to issue rules to use -- carry out the PPP.

  25                I will point out first the debtor did provide and
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 11 of 18

       Page                                                                    11

   1   I read letters from some senators -- I believe there were

   2   four letters -- indicating their intention, their belief

   3   that the PPP ought to include pre-bankruptcy debtors.             And

   4   that tells me their opinion as intent of the letters were

   5   written, but it doesn’t change the provisions of the law

   6   itself.    So I can’t take much from that information.

   7               But under the authority of the SBA administrator,

   8   she issued a number of rules including the fourth interim
   9   final rule that we discussed at some length yesterday which
  10   set out certain requirements for obtaining a PPP loan.             And
  11   specifically, in the fourth interim final rules there is
  12   this statement.     The administrator in consultation with the
  13   secretary determined that providing PPP loans to debtors in
  14   bankruptcy would present an unacceptably high risk of
  15   unauthorized use of funds for non-repayment of unforgiven
  16   loans.
  17               And it was clear that the intention was, if you
  18   answer the question “Are you a debtor in bankruptcy?” and
  19   the answer is “Yes, you are not eligible for a loan,”

  20   there’s no dispute as to that.

  21               So do you agree with the administrator’s

  22   determination?     No, I don’t.    In a lot of Chapter 11 cases

  23   there’s more oversight of these funds than there would be

  24   to a borrower who is not in bankruptcy.         In a case like

  25   this there would probably be more oversight.          We have a
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 12 of 18

       Page                                                                    12

   1   Creditors’ Committee.      We have the court.      There would be a

   2   request for approval of post-petition borrowing.           There is

   3   oversight in a typical Chapter 11 case.

   4               I also think that the administrator’s

   5   determination is likely to have a negative impact broadly

   6   because it excluded a number of small businesses in

   7   financial distress, the type of entity that the CARES Act

   8   is meant to assist from obtaining assistance.          I think
   9   these are bad results.      But do I think this determination
  10   is arbitrary and capricious?       No.   I can’t make that
  11   determination.     It is true that there are risks in
  12   maintaining loans to bankruptcy debtors that are real and
  13   that don’t come into play when making loans to non-debtors
  14   and that the administrator could have had in mind.
  15               Some of those were brought up in other cases and
  16   we talked a little bit about a couple of those yesterday
  17   like the idea of funds ending up in the hands of the
  18   secured lender in the event of default.         Just because we
  19   don’t have a DIP lender in this case doesn’t mean that the

  20   administrator could not have appropriately considered that

  21   risk generally as well as other risks like conversion or

  22   dismissal of the case and how those events could implicate

  23   the use of funds.

  24               Chevron and the line of cases following require

  25   that I give deference to the agency’s determination.             Even
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 13 of 18

       Page                                                                    13

   1   if I don’t like it and even if I -- had I had that job I

   2   would have made a different choice.         But the law doesn’t

   3   allow me to substitute my judgment for that of the SBA’s

   4   (indiscernible).     So in terms of likelihood of success on

   5   the merits, I don’t believe that the debtor has met its

   6   burden.

   7                Let’s walk through the rest of the factors.

   8   Irreparable harm.     The debtor must demonstrate that it is
   9   likely that it will be irreparably harm if the injunction
  10   is not issued.     The debtor makes several arguments about
  11   irreparable harm and they’re not particularly specific
  12   arguments.    They are more generalized arguments that the
  13   PPP funds will help the debtor achieve its future goals,
  14   that they will assist the debtor in its reorganization,
  15   that not having the funds will make it more difficult for
  16   the debtor to make payroll and pay its rent.          That will
  17   make reorganization more challenging.
  18                These statements to me do not establish the
  19   likelihood of harm that would result in the absence of the

  20   temporary restraining order.       And I think that that is what

  21   the case law requires, that there’s got to be some sort of

  22   showing of immediate and irreparable harm. There is no

  23   allegation, for example, that not receiving the funds would

  24   cause the debtor to be unable to organize, would lead to a

  25   conversion or a dismissal of the case, would lead to the
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 14 of 18

       Page                                                                    14

   1   debtor shutting down.      None of that is in the record.         And

   2   to me that is the sort of irreparable harm that the case

   3   law looks to when deciding whether a temporary restraining

   4   order is appropriate.

   5               Again, all of the case law makes very clear that

   6   this is an extraordinary remedy, a temporary restraining

   7   order, and that the debtor -- the movant has the burden to

   8   establish all of the elements and I don’t think that the
   9   record here establishes irreparable harm.          It establishes
  10   perhaps additional challenges, additional difficulties, but
  11   it does not establish irreparable harm.
  12               Yesterday during the oral argument Ms. Young
  13   noted that this is the only grant that’s sort of available
  14   and that may well be the case.        But the declaration and the
  15   arguments did not say that these are the only funds that
  16   might ever be available to discover.         There is no DIP loan
  17   in this case, but there’s been no argument and no showing
  18   that that may not -- that -- that would not be available in
  19   the absence of their requested relief.

  20               So again, while I do not doubt that not receiving

  21   these funds will have any negative affect on this debtor

  22   and on its employees, and I wish that that were not the

  23   case, I don’t think that that is the sort of irreparable

  24   harm that needs to be shown under the case law.

  25               The third and fourth factors that the balance of
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 15 of 18

       Page                                                                    15

   1   harms in equities and the public interest, when the party

   2   (indiscernible) the injunction is the Government, these two

   3   factors can merge as the (indiscernible) risk holder case

   4   points out, I think that these factors point more probably

   5   towards the debtor not receiving funds that will assist in

   6   a reorganization that will allow employees to be paid on

   7   time is a harm.     And to me that is probably a greater harm

   8   than the funds being available to go to another borrower or
   9   not be available to go to another borrower.
  10               And this is a Bankruptcy Court.        I take seriously
  11   the public interest in allowing debtors every opportunity
  12   to reorganize under the legal framework that’s available to
  13   them.   The SBA does argue though persuasively that there is
  14   also a public interest in allowing it to fulfil its
  15   statutory mandate.
  16               So the final two factors are closer but -- it may
  17   tip in favor of the debtor, but the first two factors I
  18   think are clearly not established by the debtor here.             And
  19   for those reasons I do not believe that the debtor has met

  20   its burden, which is a heavy one in establishing the

  21   factors needed for issuing a temporary restraining order.

  22               Once again, this is not a decision that I take

  23   lightly and it is not one that I am happy to make because I

  24   don’t think that this is a good result, but I don’t think

  25   that the law allows me to make a different conclusion.             So
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 16 of 18

       Page                                                                    16

   1   that established my ruling there.

   2               Ms. Young, will you lodge the order for us,

   3   please?    Are you there?

   4               MS. YOUNG:    Yes, Your Honor, I will.

   5               THE COURT:    Thank you.    I did have a Chapter 11

   6   status conference on calendar today because I wanted to

   7   make sure that the ruling on the temporary restraining

   8   order had some immediate impact on what this debtor needed
   9   to do, that the debtor would have an opportunity to notify
  10   the Court, ask the Court for anything that it might need to
  11   ask.
  12               So if there is -- counsel for the debtor who
  13   would like to notify the Court of anything that it needs to
  14   do or ask for any assistance or other relief, that’s why we
  15   have a status conference on calendar here today.
  16               MS. YOUNG:    Thank you, Your Honor.      I -- we
  17   already have, and I think it’s still going forward, a
  18   status conference on May 28th, correct?
  19               THE COURT:    Yes.   Yes, and that is still going

  20   forward.

  21               MS. YOUNG:    And so immediately nothing comes to

  22   mind, but I expect we will talk to the debtor’s principals

  23   and advise the Court at the next status conference if this

  24   has an impact that needs to be addressed or there’s some

  25   other imminent issue.      But right now, we’ll figure out what
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 17 of 18

       Page                                                                    17

   1   we need to do next.

   2                THE COURT:   Okay.   Okay.    I understand.    I just

   3   wanted to give the opportunity in case there was anything

   4   immediate.    And of course, if there’s anything that comes

   5   up between now and the 28th, even though it’s a little over

   6   a week, you know, please notify us.

   7                MS. YOUNG:   Thank you.

   8                THE COURT:   Thank you.    Any other questions for
   9   today?
  10                MS. LEVEY:   Your Honor, the Government may wish
  11   to obtain a transcript of the hearing of today and
  12   yesterday.
  13                THE COURT:   Okay.
  14                MS. LEVEY:   Given that it’s on -- being conducted
  15   on Zoom is there any specific procedure related to
  16   requesting that transcript?
  17                THE COURT:   The recording is still being done
  18   through the court’s electronic recording system, so it’s
  19   the same procedure that we always have.         The recording is

  20   still maintained with the Court.

  21                MS. LEVEY:   Thank you, Your Honor.

  22                THE COURT:   Okay.   I want to thank again everyone

  23   both for the (indiscernible) briefing and the very

  24   thoughtful oral argument, calling in twice both yesterday

  25   and today, and I very much appreciate your flexibility in
Case:20-00055-EAG Doc#:44-7 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                         Exhibit 7 Page 18 of 18

       Page                                                                    18

   1   terms of this remote age that we’re operating in.           Thank

   2   you again and we’re adjourned.        Thank you.

   3               ATTORNEYS:    Thank you, Your Honor.

   4   (At 9:36 p.m.)

   5                               * * * * * * *

   6               I certify that the foregoing is a correct

   7   transcript from the electronic sound recording of the

   8   proceedings in the above-entitled matter.
   9

  10

  11

  12   ______________________________             Date:   5/22/2020
  13   RUTH ANN HAGER, C.E.T.**D-641
  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25
